 

 

CASE NO. Case:
cV19927151

 

D1 FX

 

 

 

1:20-Cv-0023 1SEMNGONS HOF: 1;

40720306

CLEVELAND, OHIV 44113

1 Filed: 02/03/20 1 of 20. PagelD #: 7

 

 

 

THINK MEDIA STUDIOS LLC
vs

RYAN FRANCIS GIRARD,

 

 

RYAN FRANCIS GIRARD

8008 CLYDESDALE DRIVE UNIT A
AUSTIN TX 78745

 

 

 

Said answer is required to be served on:

Plantiff's Attorney

 

JAMES GRENDELL
5935 RIDGE RD.

#400

CINCINNATI, OH 45213-0000

 

 

 

Case has been assigned to Judge:

 

JOSEPH D RUSSO

Do not contact judge. Judge's name is given for
attorney's reference only.

 

 

 

 

 

 

DATE SENT
Dec 31, 2019 By
COMPLAINT FILED 12/30/2019

NAILAH K. BYRD
Clerk of the Court of Common Pleas

pa

Deputy

Rule 4 (B) Ohto
Rules of Civil
Procedure
PLAINTIFF
SUMMONS
ET AL DEFENDANT

You have been named defendant in a sums
complaint (copy attached hereto) filed in Cuyahoga
County Court of Common Pleas, Cuyahoga County
Justice Center, Cleveland, Ohio 44113, by the
plaintiff named herein.

You are hereby summoned and required to answer
the complaint within 28 days after service of this
summons upon you, exclusive of the day of service.

Said answer is required to be served on Plaintiff's
Attorney (Address denoted by arrow at left.)

Your answer must also be filed with the court
within 3 days after service of said answer on
plaintiff's attorney.

If you fail to do so, judgment by default will be

rendered against you for the relief demanded in the
complaint.

 

 

 

sae te) OM CR aa Rene
Case: 1:20-cv-00231-PAG Doc #: 1-1 Filed: 02/03/20 2 of 20. PagelD #: 8

 

NAILAH K. BYRD

CUYAHOGA COUNTY CLERK OF COURTS
1200 Ontario Street
Cleveland, Ohio 44113

Court of Common Pleas

New Case Electronically Filed:
December 30, 2019 13:51

By: JAMES GRENDELL 0088098

Confirmation Nbr. 1903425

THINK MEDIA STUDIOS LLC CV 19927151

Vs.
Judge: JOSEPH D. RUSSO
RYAN FRANCIS GIRARD, ET AL

Pages Filed: 14

Electronically Filed 12/30/2019 13:51 / / CV 19 927151 / Confirmation Nbr. 1903425 / CLUSZ
Case: 1:20-cv-00231-PAG Doc #: 1-1 Filed: 02/03/20 3 of 20. PagelD #: 9

IN THE CUYAHOGA COUNTY COURT OF COMMON PLEAS

THINK MEDIA STUDIOS LLC. CASE NO:.

6140 Parkland Blvd #300, Mayfield

Heights, OH 44124 JUDGE:

Plaintiff, COMPLAINT

Vs. JURY DEMAND ENDORSED
Ryan Francis Girard

8008 Clydesdale Drive Unit A
Austin, Texas 78745

And
Synthetic Pictures
C/O registered Agent

JUSTIN L CORSBIE
501 N. IH 35 AUSTIN, TX 78702

COMPLAINT
Parties

1. Plaintiff Think Media Studios LLC (“Think Media”) is a duly authorized is Ohio
domestic Limited Liability Company with its principal place of business in Mayfield
Village, Ohio.

2. Defendant Ryan Francis Girard is a freelance video director and editor who currently
resides in Austin, Texas.

3. Defendant Synthetic Pictures is a production company with offices in Los Angeles,

Austin, and New York City.

Electronically Filed 12/30/2019 13:51 / / CV 19 927151 / Confirmation Nbr. 1903425 / CLUSZ
Case: 1:20-cv-00231-PAG Doc #: 1-1 Filed: 02/03/20 4 of 20. PagelD #: 10

4, Non-Party Flexjet a Delaware Limited Liability Company with its principal place of
business in Richmond Heights, Ohio, who provides fractional ownership aircraft, leasing,

and jet card services.

Jurisdiction and Venue

5. This Court has personal jurisdiction over the Defendants pursuant to R.C. 2307.382
(A)(1), (2), 3), (4), (6).

6. This Court has subject matter jurisdiction pursuant to R.C. 2305.01

7. Venue is proper in this Court because Cuyahoga County is where the defendant, Ryan
Francis Girard, conducted the activity that gave rise to the claims for relief and it is where
the intellectual property being converted by Defendant Synthetic Pictures is situated.
Additionally, Cuyahoga County is the county in which all of the claims for relief have
arisen.

Facts Common To All Counts

8. Ryan Francis Girard was a full-time employee of Think Media from July 6, 2015, until
August 28, 2019,

9. Ryan Francis Girard was employed as a Director and was responsible for creating the
visual and strategic storytelling for his assigned clients.

10. Flexjet is a client of Think Media that has engaged with Think Media for more than
$300,000 worth of business.

11. Ryan Francis Girard was assigned the Flexjet account when he was employed by Think

Media.

Electronically Filed 12/30/2019 13:51 / / CV 19 927151 / Confirmation Nbr. 1903425 / CLUSZ
Case: 1:20-cv-00231-PAG Doc #: 1-1 Filed: 02/03/20 5 of 20. PagelD #: 11

12. When Ryan Francis Girard was leaving Think Media, he entered into an oral agreement
with Think Media whereby Mr. Girard agreed not to compete with Think Media over pre-
existing business clients and Think Media agreed to both refer business to Mr. Girard and
use Mr. Girard as a subcontractor.

13, After Ryan Francis Girard quit his job at Think Media, Think Media continued to hire
Mr. Girard as a sub-contractor for Flexjet projects and refer business to him.

14. While employed as a subcontractor for Think Media, Ryan Francis Girard contacted
Flexjet and told them that requested a quote from Think Media to do a project for Flexjet
and that Think Media was to cost-prohibitive for Flexjet to use.

15. Mr. Girard never actually contacted Think Media to quote out the Flexjet project and
never told anyone at Think Media about the project.

16, After Ryan Francis Girard used his position as a subcontractor for Think Media to
convince Flexjet that Think Media would be too expensive, he put together his own video

production team and secured the Flexjet contract for himself.

Count One: Breach of Contract as to Ryan Francis Girard

17. Plaintiff restates and reincorporates each preceding paragraph as if fully rewritten herein.
18. Ryan Francis Girard and Think Media entered into a contract whereby Mr. Girard agreed
not to compete with Think Media over pre-existing business clients and Think Media
agreed to continue to refer business to Mr. Girard and continue to use Mr. Girard as a

subcontractor.
19, Think Media performed the contract by continuing to hire Mr. Girard as a subcontractor

for projects, including Flexjet projects, and referring business to him.

Electronically Filed 12/30/2019 13:51 / / CV 19 927151 / Confirmation Nbr. 1903425 / CLUSZ
Case: 1:20-cv-00231-PAG Doc #: 1-1 Filed: 02/03/20 6 of 20. PagelD #: 12

20.

bo
bdo

24,

25,

28,

Ryan Francis Girard breached the contract by competing with Think Media for a project
with Flexjet by soliciting business from a client whom he knew had a pre-existing

relationship with Think Media.

. As a result of Ryan Francis Girard’s breach, Think Media lost the Flexjet project and has

suffered damages to be proven at trial in excess of $25,000.

Count Two: Tortious Interference with a Business Interest as to Ryan Francis Girard

. Plaintiff restates and reincorporates each preceding paragraph as if fully rewritten herein.

. Flexjet is a client of Think Media that has hired Think Media for more than $300,000

worth of business.

As a former employee and independent contractor, Ryan Francis Girard knew of the
relationship between Think Media and Flexjet.

Ryan Francis Girard intentionally and improperly acted to prevent a contract formation
between Think Media and Flexjet when he lied to Flexjet and told them that he had
priced out their contract with think Media and it would be too expensive when he had

not, in fact, priced out the Think Media contract.

. Ryan Francis Girard lacked privilege to provide false quotes on behalf of Think Media.

. Asaresult of Ryan Francis Girard’s tortious interference, Think Media lost the Flexjet

project and has suffered damages to be proven at trial in excess of $25,000.

Count Three: Conversion as to all Defendants

Plaintiff restates and reincorporates each preceding paragraph as if fully rewritten herein.

Electronically Filed 12/30/2019 13:51 / / CV 19 927151 / Confirmation Nbr. 1903425 / CLUSZ
Case: 1:20-cv-00231-PAG Doc #: 1-1 Filed: 02/03/20 7 of 20. PagelD #: 13

29. Think Media is the owner of the intellectual property and videos, referred to on
Defendants websites as “Loctite what drives you,” “Flexjet above the view,” “NBA
Cleveland Cavaliers,” “Flexjet Snow polo,” “Flexjet ISAIA,” “Mirroreye the future,”
“Flexjet Jeffery Zakarian,” “Vitamix perfect blend,” “Kent Displays Boogie Board” and
other videos on Ryan Francis Girard’s Vimeo page.

30. The Defendants have intentionally interfered with the Plaintiff's personal property by
using Think Media intellectual property to advertise their products on their websites and
on Ryan Francis Girard’s Vimeo page.

31. Exhibits 1, 2, and 3, attached and incorporated by reference herein, show embedded
videos owned by Think Media that the Defendants are using as advertising.

32. Defendants’ use of Think Media videos as advertising has deprived Think Media of
possession or use of their intellectual property;

33. As a result of Ryan Francis Girard’s and Synthetic Pictures’ conversion of Think Media
intellectual property, Think Media Studios has suffered damages to be proven at trial in

excess of $25,000.

Count Four: Unjust Enrichment as to all Defendants
34, Plaintiff restates and reincorporates each preceding paragraph as if fully rewritten herein.
35. Think Media is the owner of the intellectual property and videos, referred to on
Defendants websites as “Loctite what drives you,” “Flexjet above the view,” “NBA
Cleveland Cavaliers,” “Flexjet Snow polo,” “Flexjet ISAIA,” “Mirroreye the future,”
“Flexjet Jeffery Zakarian,” “Vitamix perfect blend,” “Kent Displays Boogie Board” and

other videos on Ryan Francis Girard’s Vimeo page.

Electronically Filed 12/30/2019 13:51 / {CV 19 927151 / Confirmation Nbr. 1903425 / CLUSZ
Case: 1:20-cv-00231-PAG Doc #: 1-1 Filed: 02/03/20 8 of 20. PagelD #: 14

36,

37.

38.

39,

40.

4\.

42.

43,

44,

45,

Think Media has conferred a benefit upon the Defendants, because Defendants are using
Think Media Studios intellectual property as advertising material.

The Defendants know that the videos they are using to advertise their services are owned
by Think Media.

The Defendants’ continued retention and use of the Think Media videos as advertisement

under these circumstances constitutes unjust without compensation.

Count Five: Unfair Competition as to All Defendants
Plaintiff restates and reincorporates each preceding paragraph as if fully rewritten herein.
The Defendants have deceived the public with representations on their websites and Ryan
Francis Girard’s Vimeo account that represent Think Media’s videos as those of the
Defendants’.
As a result of the false representations of Think Media’s intellectual property, Think

Media has suffered damages to be proven at trial in excess of $25,000.

Count Six: Deceptive Trade Practices as to all Defendants
Plaintiff restates and reincorporates each preceding paragraph as if fully rewritten herein.
The Defendants have passed off videos owned and created by Think Media as their own.
This behavior has caused a likelihood of confusion or misunderstanding as to the source
and approval of these videos.
This has caused a likelihood of confusion or misunderstanding as to Defendants’

affiliation or association with Think Media.

Electronically Filed 12/30/2019 13:51 / / CV 19 927151 / Confirmation Nbr. 1903425 / CLUSZ
Case: 1:20-cv-00231-PAG Doc #: 1-1 Filed: 02/03/20 9 of 20. PagelD #: 15

46. As a result of Ryan Francis Girard’s and Synthetic Pictures’ false representations of
Think Media’s intellectual property, Think Media has suffered damages to be proven at

trial in excess of $25,000.

Count Seven: Civil Conspiracy as to all Defendants

47, Plaintiff restates and reincorporates each preceding paragraph as if fully rewritten herein.

48. The Defendants acted together in a malicious combination to injure the Plaintiffs
property by interfering with the Plaintiff's pre-existing contracts, misleading existing
clients as to the price of work, and appropriating intellectual property owned by the

Plaintiff.

Prayer for Relief

Wherefore, Plaintiff Think Media Studios prays that this Honorable Court grant a
permanent injunction enjoining Defendants from using Think Media intellectual
property; an order compelling the return of all of Think Media’s intellectual property
currently being held by the Defendants; damages to be proven at trial in excess of
$25,000.00; attorneys fees, and pre and post judgment interest, as well as any other award

that this court deems just and fair.

Respectfully submitted,

AZ

Igites Grendel 40088098

Electronically Filed 12/30/2019 13:51 / / CV 19 927151 / Confirmation Nbr. 1903425 / CLUSZ
Case: 1:20-cv-00231-PAG Doc #: 1-1 Filed: 02/03/20 10 of 20. PagelD #: 16

/s/ James Grendell
#0088098

Linn & Grendell
5935 Ridge Rd. #400
Cincinnati, OH 45213

James@Linngrendell.com
(513) 426-9443

JURY DEMAND

Plaintiff, by and through counsel, hereby demands a trial by jury on all issues so triable.

Le

Igfhes Grendell #0088098

/s/ James Grendell
#0088098

CERTIFICATE OF SERVICE

The undersigned hereby certifies that on this 30th day of December, 2019, a copy of the

foregoing Complaint was delivered to the following parties by service by the clerk of Courts:

Ryan Francis Girard Synthetic Pictures
8008 Clydesdale Drive Unit A C/O registered Agent JUSTIN L CORSBIE
Austin, Texas 78745 501 N. IH 35 AUSTIN, TX 78702

ll

Jgfkes Grendel! 40082098

/s/ James Grendell
#0088098 .

Electronically Filed 12/30/2019 13:51 / / CV 19 927151 / Confirmation Nbr. 1903425 / CLUSZ
12/23/2019

Commercial — RYAN GIRARD
Case: 1:20-cv-00231-PAG Doc #: 1-1 Filed: 02/03/20 11 of 20. Pagelo A

RYAN GIRARD

ibit A

 

 

 

To view video details and credits, please visit the Vimeo links for more info.

Electronically Filed 12/30/2019 13:51 / / CV 19 927151 / Confirmation Nbr. 1903425 / CLUSZ

hitps:/Awww.ryanigirard.com/Work 4/2
tans? Case: 1:20-cv-00231-PAG Doc #: 1° "Filed G48S/BO"12 of 20. PagelD #: 18

RYAN GIRARD

RYAN GIRARD | DIRECTOR & EDITOR

AUSTIN, TX (southwest)
CLE, OH (midwest)
SAY HELLO: ryanfgirard@gmail.com

Electronically Filed 12/30/2019 13:51 / / CV 19 927151 / Confirmation Nbr. 1903425 / CLUSZ

https:/Avww. ryanfgirard.com/Work 2/2
12/23/2019 FlexJet | ISAIA on Vimeo «pe
Case: 1:20-cv-00231-PAG Doc #: 1-1 Filed: 02/03/20 13 of 20. PagelD # 1€xhibit B

e
VUNEO soins Login Pricing Solutions» Watchy Enterprise | Search videos, people, and more & | New video

 

 

 

 

FlexJet | ISAIA

2 months ago | More

Deon

>24 9O0 B00 Yo Download

Share

Dir - Ryan Girard

DP - Kasey Drzazga

Edit - Keith Potoczak

Producer - Taylor Caruso

Production Company: Think Media Studios

Leave the first comment:

©

Add a new comment

 

Add a comment

 

 

 

Y ryan girard is available More from ryan girard

 

 

 

Autoplay next video
Hire |
; ; : FlexJet | ISAIA
Looking for more video pros? Post a job
ryan girard

 

Electronically Filed 12/30/2019 13:51 / / CV 19 927151 / Confirmation Nbr. 1903425 / CLUSZ

FlexJet | Snow Polo
https://vimeo.com/363709495?from=outro-embed 18
12/23/2019

FlexJet | ISAIA on Vimeo

Case: 1:20-cv-00231-PAG Doc #: 1-1 ited: 02/03/20 14 of 20. PagelD #: 20
vmneo Join Login

Pricing Solutions v

 

 

Watchy Enterprise | Search videos, people. and more & New video

 

 

 

 

 

 

 

 

 

Vitamix | Perfect B...
ryan girard

Cleveland Browns...

ryan girard

Wesley Bright & T...
ryan girard

Loctite | What Driv...
ryan girard

Understanding He...
ryan girard

RYAN GIRARD | ...
ryan girard

Full Circle
ryan girard

Full Circle | Teaser

 

 

 

 

 

ryan girard
Show more...

VIMEO SOLUTIONS APPS RESOURCES UPGRADE COMPANY
Pricing Video Player macOS Help Center Vimeo Plus About
Upload Privacy iOS Blog Vimeo PRO Jobs
Staff Picks Collaboration Android Video School Vimeo Business Partners
On Demand Distribution & OTT Resources Vimeo Premium

marketing
Vimeo OTT Developers Vimeo Enterprise

Monetization
Site map Students Refer a friend

Live streaming

Guidelines

Analytics

Hosting &

management

Enterprise

For Hire

Stock

Did you know?

You can upload videos to Vimeo directly from

Dro box! Dr
ronica

AF PSA PSG BBS ISET) 7 cv 19 927151 / Confirmation Nbr. 1903425 / CLUSZ

https://vimeo.com/363709495?7from=outro-embed

2/3
12/23/2019 FlexJet | ISAIA on Vimeo
Case: 1:20-cv-00231-PAG Doc #: 1-1 Filed: 02/03/20 15 of 20. PagelD #: 21

e
VUNECO soins Login Pricing Solutions» Watch» Enterprise Search videos, people, and more & New video
TM + © 2019 Vimeo, Inc. All ights reserved. Terms | Privacy [ CAPrivacy | Copyright | Cookies Made with @ in NYC. Language: English Mature content filter: None

Electronically Filed 12/30/2019 13:51 / / CV 19 927151 / Confirmation Nbr. 1903425 / CLUSZ

https://vimeo.com/363709495?from=outro-embed 3/3
12/23/2019 Synthetic Pictures / Ryan Girard
- Case: 1:20-cv-00231-PAG Doc #: 1-1 Filed: 02/03/20 16 of 20. Pagele hibit C

ABOUT WORK NEWS uUNTAUt

   

RYAN GIRARD <

DIRECTOR

VISUAL STORYTELLING | DOCU-STYLE

DEMO REEL

 

commercials. branded content. filmed entertainment.
LOS ANGELES AUSTIN NEW YORK CITY

Electronically Filed 19§30/2019 13:51 / / CV 19 927151 / Confirmation Nbr. 1903425 / CLUSZ

SLCO2 TOF » SYMTHETHC PRCTURES LLC

www.syntheticpictures.com/work/people/ryan-girard Ww
Case: 1:20-cv-00231-PAG Doc #: 1-1 Filed: 02/03/20 17 of 20. PagelD #: 23

  

January 4,2020

Dear Customer:

The following is the proof-of-delivery for tracking number 779340742456.

 

Delivery Information:

 

Status: Delivered Delivered to:
Signed for by: R.GIRAD Delivery location:
Service type: FedEx Express Saver Delivery date:
Special Handling: Deliver Weekday

Residential Delivery

Direct Signature Required

 

Residence

8008 CLYDESDALE DR
787

AUSTIN, TX 78745
Jan 3, 2020 12:23

 

Shipping Information:

 

Tracking number: 779340742456 Ship date:
Weight:
Recipient: Shipper:
RYAN FRANCIS GIRARD CCoC
8008 CLYDESDALE DRIVE UNIT A 1200 Ontario
AUSTIN, TX 78745 US Cleveland, OH 44113 US
Reference CV19927151
Invoice number 40720306

Thank you for choosing FedEx.

Dec 31, 2019
0.5 Ibs/0.2 kg
Case: 1:20-cv-00231-PAG Doc #: 1-1 Filed: 02/03/20 18 of 20. PagelD #: 24

 

NAILAH K. BYRD

CUYAHOGA COUNTY CLERK OF COURTS
1200 Ontario Street
Cleveland, Ohio 44113

Court of Common Pleas

STIPULATION FOR LEAVE TO PLEAD
January 21, 2020 10:35

By: JASON T. HARTZELL 0092458

Confirmation Nbr. 1920871

THINK MEDIA STUDIOS LLC CV 19 927151

VS.
Judge: JOSEPH D. RUSSO

RYAN FRANCIS GIRARD, ET AL

Pages Filed: 2

Electronically Filed 01/21/2020 10:35 / OTHER / CV 19 927151 / Confirmation Nor. 1920871 / CLUSZ
Case: 1:20-cv-00231-PAG Doc #: 1-1 Filed: 02/03/20 19 of 20. PagelD #: 25

THE COURT OF COMMON PLEAS
CUYAHOGA COUNTY, OHIO
GENERAL DIVISION

Defendants.

THINK MEDIA STUDIOS, LLC, ) CASE NO.: CV-19-927151
)
Plaintiff, ) JUDGE JOSEPH D. RUSSO
)
VS. )
) STIPULATED LEAVE TO
RYAN FRANCIS GIRARD, et al., ) PLEAD
)
)
)

We, the attorneys for Defendant Ryan Francis Girard and Plaintiff Think Media Studios,
LLC, respectively, pursuant to Loc.R. 8(C), do hereby stipulate that Mr. Girard be granted an
additional 30 days, up to and including March 2, 2020 to move, plead or otherwise respond to
Plaintiff's Complaint.

Mr. Girard has not been granted any previous extensions.

 

 

Respectfully submitted,
/s/ Jason T. Hartzell /s/ James Grendell (per e-mail consent)
MATTHEW B. ABENS (0075308) JAMES GRENDELL (0088098)
DAVID L. HARVEY III (0080918) Linn & Grendell
JASON T, HARTZELL (0092458) 5935 Ridge Road, #400
Harvey Abens Iosue Co., LPA Cincinnati, Ohio 45213
3404 Lorain Avenue Phone: (513) 426-9443
Cleveland, OH 44113 James@Linngrendell.com
Phone: (216) 651-0256
Fax: (216) 651-1131 Counsel for Plaintiff
mbabens@harvlaw.com
dvdharv@harvlaw.com
jhartzell@harvlaw.com
Counsel for Defendant

Electronically Filed 01/21/2020 10:35 / OTHER / CV 19 927151 / Confirmation Nbr. 1920871 /CLJSZ
Case: 1:20-cv-00231-PAG Doc #: 1-1 Filed: 02/03/20 20 of 20. PagelD #: 26

CERTIFICATE OF SERVICE
I hereby certify that on this 21* day of January, 2020, a copy of the foregoing Stipulated
Leave to Plead was filed electronically. Notice of this filing will be sent by operation of the Court’s
electronic filing system to all parties indicated on the electronic filing receipt. Parties may access
this filing through the Court’s system.

/s/ Jason T. Hartzell
JASON T. HARTZELL (0092458)

Electronically Filed 01/21/2020 10:35 / OTHER / CV 19 927151 Confirmation Nbr. 1920871 / CLUSZ
